DETAILED ACTION
	This is the final office action on the merits for application 17/267,031, which is a national stage entry of PCT/KR2019/007221, filed 6/14/2019, which claims priority to Korean applications KR10-2019-0049829, filed 4/29/2019, and KR10-2018-0150847, filed 11/29/2018.
	Claims 1, 3-6, and 8-21 are pending in the application. Claims 1, 3-6, and 8-15 are considered herein.
	In light of the claim amendments filed 4/22/2022, the prior art rejections under Moslehi are withdrawn, and the rejections under 35 U.S.C. 112(b) are modified as necessitated by the claim amendments.
	The prior art rejections under modified Nakata are respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a current grounds of rejection.
	Smith, et al. (U.S. Patent Application Publication 2009/0257063 A1)

Claim Objections
Claims 1, 3, 5, and 6 are objected to because of the following informalities: these claims each recite the limitation “the each through-hole.” It is the Examiner’s position that each recitation of “the each through-hole” should be changed to “each through-hole.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites “the passivation layer passivation layer” in line 2. It is the Examiner’s position that this should read “the passivation layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the through-hole” in line 5. There is insufficient antecedent basis for this limitation, because it is unclear to which of the plurality of through-holes recited in line 4 are referred to by “the through-hole” in line 5.
Claim 1 further recites “wherein a distance S1 between the each through hole on the first surface is…” This limitation is indefinite, because it is unclear whether the limitation requires that the distance S1 between adjacent through holes is defined by this equation, or the distance between each through hole and each other through hole is defined by this equation. 
The Examiner recommends amending the limitation to recite “wherein a distance S1 between adjacent through holes on the first surface is …” This limitation is supported by Fig. 4 of the specification.
Claim 1 further recites “wherein L is a distance between the substrate and an observer in which the plurality of through-holes are not visually recognized by the observer.”
This limitation is indefinite, because the scope of “not visually recognized by the observer” is unclear. Recognizability of features is a variable that would not necessarily be consistent between observers, based on an individual’s eyesight. Therefore, the value of “L” in this equation would appear to be indefinite.
Claim 3-6 and 8-15 are indefinite, based on their dependence on Claim 1.
Claim 4 is further indefinite, because Claim 4 recites “the inclined portion” in line 2. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 4 refers.
Claim 5 is further indefinite, because Claim 5 recites the limitation “the diameter of the each through-hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a diameter of each through-hole.” Further, the recitation of “through-hole” does not require that the through-hole has a shape that inherently has a diameter. The Examiner recommends reciting “a diameter of each through-hole.”
Claim 9 is further indefinite, because Claim 9 recites “the inclined portion” in line 3. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 9 refers.
Claim 11 is further indefinite, because Claim 11 recites “the inclined portion” in line 3. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 11 refers.
Claim 13 is further indefinite, because Claim 13 recites “the inclined portion” in line 3. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 13 refers.
Claim 14 is further indefinite, because Claim 14 recites “the inclined portion” in line 3. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 14 refers.
Claim 15 is further indefinite, because Claim 15 recites “the inclined portion” in line 3. There is insufficient antecedent basis for this limitation. Because Claim 1 requires a plurality of through-holes, each of which has an inclined surface, it is unclear to which of the inclined portions “the inclined portion” of Claim 15 refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because Claim 1 has been amended to recite that “a diameter of the each through-hole increases from the first surface to the second surface,” then it would appear that this structure would require that the inclined portion (which is part of each through-hole) inherently has an acute angle with respect to the first surface, as required by Claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockau, et al. (Solar Energy Materials and Solar Cells, 2014, vol. 125, pages 298-304), as evidenced by Dehlinger, et al. (U.S. Patent Application Publication 2007/0189688 A1).
In reference to Claim 1, Lockau teaches a transparent semiconductor substrate (Fig. 1 b, c). It is the Examiner’s position that this substrate is “transparent,” because (1) it has the structure required by Claim 1, as described below, and (2) evidentiary reference Dehlinger teaches that silicon (which is the material of the substrate of Lockau) is transparent to wavelengths of 1.1-1.8 microns (paragraph [0003]).
The semiconductor substrate of Lockau comprises a first surface and a second surface opposite to the first surface. These surfaces are indicated in the inset below.
The transparent semiconductor substrate comprises a plurality of through-holes, each through-hole penetrating the semiconductor substrate. One of the through-holes is indicated in the inset below.
The inset below teaches that a diameter of each through-hole increases from the first surface to the second surface.

    PNG
    media_image1.png
    816
    1272
    media_image1.png
    Greyscale

Lockau teaches that the distance between adjacent through-holes on the first surface (referred to as “p”) is 2 microns (column 1, paragraph 2, page 299).
Paragraph [0072] of the instant specification teaches that the distance between the through-holes in the substrate of the instant invention is 200 microns or less.
Per Fig. 4 of the instant specification, the spacing S1 is the difference between the periodicity (i.e. the center-to-center distance between adjacent holes), and twice the radius of the through hole on the surface.
Therefore, the spacing S1 in the substrate of Lockau is in the range of 2 microns – 0.2 microns  = 1.8 microns to 2 microns – 0.8 microns  = 1.2 microns (Fig. 2a).
Therefore, it is the Examiner’s position that, because the spacing of the through-holes of Lockau (i.e. 1.2-1.8 microns) is within the range described in paragraph [0072] of the instant invention, then the spacing of Lockau meets the limitations of Claim 1, wherein a distance S1 between each through hole in the first surface is calculated by Equation 2, as described in Claim 1.
In reference to Claim 3, Fig. 1C of Lockau teaches that a cross-section of each through hole in a longitudinal direction is a trapezoidal shape.
In reference to Claim 4, Fig. 1C of Lockau teaches that the inclined portion is configured to form an acute angle with respect to the first surface.
In reference to Claim 9, Lockau teaches that the transparent semiconductor substrate further includes a light-reflecting layer (corresponding to the rear reflector ZnO:Al/Ag layer shown in Fig. 1b) disposed on (i.e. structurally connected to) the first surface, the inclined portion (i.e. structurally connected to the inclined surface), and the second surface (i.e. structurally connected to the second surface) (column 1, line 3, page 299).
In reference to Claim 12, Fig. 1C of Lockau teaches that the semiconductor substrate includes crystalline silicon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, et al. (U.S. Patent Application Publication 2006/0112987 A1), in view of Turner, et al. (U.S. Patent Application Publication 2017/0326688 A1).
In reference to Claims 1 and 4, Nakata teaches a transparent semiconductor substrate, corresponding to the polycrystalline silicon substrate 4 of the transparent solar cell (Figs. 1-3, paragraph [0054]).
The substrate 4 of Nakata includes a first surface, corresponding to the bottom surface of layer 4, as shown in Fig. 3.
The substrate 4 of Nakata includes a second surface, corresponding to the top surface of layer 4, as shown in Fig. 3.
Figs. 1-3 teaches that the substrate 4 comprises a plurality of through-holes 8 penetrating the semiconductor substrate.
Nakata teaches that the substrate of his invention comprises multiple through-holes 8 (Figs. 1-2), spaced from each other. 
Nakata does not teach that the through-hole includes an inclined portion inclined with respect to the first surface and second surface.
However, Nakata teaches that the through-holes 8 are formed by a laser (paragraph [0059]).
To solve the same problem of providing through-holes in a silicon substrate (paragraph [0005]) using a laser (Abstract), Turner teaches that conventional laser processes used to drill holes in substrates result in tapered through-holes (paragraph [0101]).
Turner further teaches that the hole-formation process of his invention is a water-assisted process (Fig. 3C, paragraph [0080]), and that the process of his invention results in the formation of through-holes with a low degree of taper (i.e. some degree of taper) (paragraph [0008]). Finally, Turner teaches that the process of his invention provides the benefit of being a high-speed process useful for forming high-aspect-ratio through holes (paragraph [0002]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, because of the previously-described benefits of the method of Turner.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein the through-hole includes an inclined portion inclined with respect to the first surface and second surface, i.e. because the through hole is tapered throughout the thickness of the substrate.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein a diameter of the through-hole increases from the first surface to the second surface, because the “first surface” and the “second surface” can be interpreted to be either of the top/bottom surfaces of the substrate 4 of Nakata.
Nakata teaches that the distance between centers of adjacent through-holes is “82,” and the diameter of a single through-hole is “81” (Fig. 2, paragraphs [0059]-[0061]).
Per Fig. 4 of the instant specification, the spacing S1 is the difference between the periodicity (i.e. the center-to-center distance between adjacent holes), and twice the radius of the through hole on the surface.
For Nakata, this value of “S1” = 82 –81.
Nakata teaches that the values of 81 are 30-500 microns (paragraph [0061]) and the values of 82 are 1.01-2 times the diameter 81.
This results in a value “S1” for Nakata of 0.3 microns to 970 microns.
Paragraph [0065] of the instant specification teaches that the diameters of the through-holes of the substrate of the instant invention is 1 micron-20 cm.
Paragraph [0072] of the instant specification teaches that the distance between the through-holes in the substrate of the instant invention is 200 microns or less.
Further, Nakata teaches that the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m (paragraph [0060]).
Therefore, it is the Examiner’s position that, because (1) Nakata teaches that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m, (2) the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and (3) the values S1 of modified Nakata (i.e. 0.3 microns to 970 microns) overlap with the range of S1 of the instant specification (i.e. 200 microns or less), then the structure of modified Nakata would result in spacings S1 that would teach the limitations of Equation 2 of Claim 1.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 4, wherein the inclined portion is configured to form an acute angle with respect to the first surface because the “first surface” and the “second surface” can be interpreted to be either of the top/bottom surfaces of the substrate 4 of Nakata, such that modified Nakata teaches the limitations of Claim 4.
In reference to Claim 3, Nakata teaches that the through-holes are circular (Fig. 2), and that the through-holes are tapered (see the rejection of Claim 1 above).
Therefore, this results in a cross section of the through-hole in a longitudinal direction (i.e. in a side view) having a trapezoidal shape (see, e.g., Figs. 1-2 of the instant specification).
In reference to Claim 5, Nakata teaches that the diameter of the through-hole is 100-300 μm (paragraph [0061]).
This disclosure teaches the limitations of Claim 5, wherein the diameter of the through-hole is equal to or more than 1 μm on the first surface.
In reference to Claim 6, Nakata teaches that the diameter of the through-hole is 100-300 μm (paragraph [0061]).
The instant specification recognizes that, when the diameter of the through-holes is equal to or greater than 100 μm, the desired haze value is achieved (paragraph [0066]).
Therefore, it is the Examiner’s position that, because diameter of modified Nakata is in the range recognized by the instant specification, the substrate of modified Nakata has the haze value recited in Claim 6.
In reference to Claim 8, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer, corresponding to layer 5 (paragraph [0050]).
In reference to Claim 9, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer 5 disposed on (i.e. structurally connected to) the first surface, the inclined portion (i.e. structurally connected to the inclined surface), and the second surface (i.e. structurally connected to the second surface).
In reference to Claim 12, Nakata does not teach that the semiconductor substrate includes either amorphous silicon or crystalline silicon (paragraph [0049]).

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lockau, et al. (Solar Energy Materials and Solar Cells, 2014, vol. 125, pages 298-304), as applied to Claim 1, and further in view of Chen, et al. (U.S. Patent Application Publication 2008/0072959 A1).
In reference to Claims 10-11, Lockau does not teach that the transparent semiconductor substrate necessarily comprises an anti-reflection layer.
However, he teaches that the front surface of the device comprises a ZnO:Al layer that functions as a front contact (Fig. 1b).
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO:Al, a rear transparent electrode 26, and a metallic rear reflector 28, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]).
Chen further teaches that structuring the ZnO:Al front transparent conductive layer of his invention to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light provides the benefit that the ZnO:Al decreases the reflectivity of incident light to below 1% (paragraph [0037]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have controlled the thickness of the ZnO:Al front contact layer of the device of Lockau to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, to provide the benefit of decreasing the reflectivity of the layer, as taught by Chen.
Controlling the thickness of the ZnO:Al front contact layer of the device of Lockau to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, as taught by Chen, teaches the limitations of Claim 10, wherein the transparent semiconductor substrate further includes an anti-reflection layer.
Controlling the thickness of the ZnO:Al front contact layer of the device of Lockau to have a thickness corresponding to an odd-numbered multiple of a quarter of the wavelength of the incident light, as taught by Chen, teaches the limitations of Claim 11, wherein the transparent semiconductor substrate further includes an anti-reflection layer disposed on (i.e. disposed over and/or structurally connected to) the first surface, the inclined portion, and the second surface.
In reference to Claims 13 and 15, Lockau does not teach that the transparent semiconductor substrate necessarily comprises a passivation layer.
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO:Al, a rear transparent electrode 26, and a metallic rear reflector 28, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]).
Chen further teaches that the ZnO:Al front layer of his invention is structured to provide the benefits of functioning as a surface passivation layer (paragraphs [0022]-[0023]), an anti-reflective layer providing a reflectivity of less than 1%, and a transparent conductive layer ([0037]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the front ZnO:Al layer of Lockau to have the structure of the ZnO:Al layer of Chen, because Chen teaches that the ZnO:Al layer of his invention provides the benefits of surface passivation and decreasing the surface reflectivity.
Structuring the front ZnO:Al layer of Lockau to have the structure of the ZnO:Al layer of Chen teaches the limitations of Claim 13, wherein the transparent semiconductor substrate further includes a passivation layer disposed on (i.e. structurally connected to) the first surface, the second surface, and the inclined portion.
Structuring the front ZnO:Al layer of Lockau to have the structure of the ZnO:Al layer of Chen teaches the limitations of Claim 15, wherein the passivation layer disposed on the first surface, the second surface and/or the inclined portion includes oxides of metals (i.e. Zn and Al).
In reference to Claim 14, Lockau does not teach that the transparent semiconductor substrate necessarily comprises a passivation layer disposed to directly contact the first surface, the second surface, and the inclined portion.
To solve the same problem of providing a silicon (22) solar cell with a front transparent electrode 24 comprising ZnO:Al, a rear transparent electrode 26 comprising ZnO:Al, and a metallic rear reflector 28, Chen teaches a silicon solar cell with these structures (Fig. 2, paragraphs [0019]-[0038]).
Chen further teaches that the ZnO:Al layer of his invention is structured to provide the benefits of functioning as a surface passivation layer (paragraphs [0022]-[0023]), an anti-reflective layer providing a reflectivity of less than 1%, and a transparent conductive layer ([0037]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured both the front and rear ZnO:Al layers of Lockau to have the structure of the ZnO:Al layer of Chen, because Chen teaches that the ZnO:Al layer of his invention provides the benefits of surface passivation and decreasing the surface reflectivity.
Structuring the front and rear ZnO:Al layers of Lockau to have the structure of the ZnO:Al layer of Chen teaches the limitations of Claim 14, wherein the transparent semiconductor substrate further includes a passivation layer disposed to directly contact the first surface and the second surface.
Structuring the front and rear ZnO:Al layers of Lockau to have the structure of the ZnO:Al layer of Chen teaches the limitations of Claim 14, wherein the transparent semiconductor substrate further includes a passivation layer disposed to directly contact the inclined surface, because Fig. 1C of Lockau teaches that the edges of the inclined surface of the through hole directly contacts the ZnO:Al on the front and rear surfaces of the device.

Response to Arguments
The Applicant's arguments filed 4/22/2022 have been fully considered but they are not fully persuasive.
The Applicant’s arguments with respect to the prior art rejections under Moslehi and Turner have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s arguments regarding the rejections under modified Nakata on pages 10-11 of the response are not persuasive.
The Applicant argues that neither Nakata nor Turner teaches the spacing between the through holes required by the amendment to Claim 1.
This argument is not persuasive, and the Examiner respectfully maintains the position that Nakata in view of Turner teaches the spacing, S1, required by Claim 1, as follows:
Nakata teaches that the distance between centers of adjacent through-holes is “82,” and the diameter of a single through-hole is “81” (Fig. 2, paragraphs [0059]-[0061]).
Per Fig. 4 of the instant specification, the spacing S1 is the difference between the periodicity (i.e. the center-to-center distance between adjacent holes), and twice the radius of the through hole on the surface.
For Nakata, this value of “S1” = 82 –81.
Nakata teaches that the values of 81 are 30-500 microns (paragraph [0061]) and the values of 82 are 1.01-2 times the diameter 81.
This results in a value “S1” for Nakata of 0.3 microns to 970 microns.
Paragraph [0065] of the instant specification teaches that the diameters of the through-holes of the substrate of the instant invention is 1 micron-20 cm.
Paragraph [0072] of the instant specification teaches that the distance between the through-holes in the substrate of the instant invention is 200 microns or less.
Further, Nakata teaches that the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m (paragraph [0060]).
Therefore, it is the Examiner’s position that, because (1) Nakata teaches that the row light-transmissive holes in the substrate of his invention appear to be a single light-transmissive groove at a distance of 5 m, (2) the spacings of the apertures of the substrate of his invention are selected so that opaque portions between the light-transmissive apertures cannot be visually recognized, and (3) the values S1 of modified Nakata (i.e. 0.3 microns to 970 microns) overlap with the range of S1 of the instant specification (i.e. 200 microns or less), then the structure of modified Nakata would result in spacings S1 that would teach the limitations of Equation 2 of Claim 1.

It is noted that the Applicant’s arguments do not represent the application of the teachings of modified Nakata as applied to Claim 1 in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721